UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enterprise Products Partners L.P. 9/30/2013 EPD Proposal to approve the amendment and restatement of the 2008 Enterprise Products long-term incentive plan For For Issuer Proposal to approve the amendment and restatement of the EPD unit purchase plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Southwest Energy Partners L.P. 12/17/2013 72388B106 PSE To approve agreement and plan of merger, by and among Pioneer Natural Resources Company, Pioneer Natural Resources USA, Inc., PNR Acquisition Company, LLC, Pioneer Southwest Energy Partners L.P. and Pioneer Natural Resources GP LLC, as it may be amended from time to time ("The Merger Agreement"), and the transactions contemplated by the merger agreement, including the merger For For Issuer To adjourn the special meeting for any reason if determined to be appropriate by Pioneer Natural Resources GP LLC. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source BP P.L.C. 4/10/2014 BP To receive the directors' annual report and accounts For For Issuer To receive and approve the directors' remuneration report For For Issuer To receive and approve the directors' remuneration policy For For Issuer To re-elect Mr. R W Dudley as a director For For Issuer To re-elect Mr. I C Conn as a director For For Issuer To re-elect Dr. B Gilvary as a director For For Issuer To re-elect Mr. P M Anderson as a director For For Issuer To re-elect Admiral F L Bowman as a director For For Issuer To re-elect Mr. A Burgmans as a director For For Issuer To re-elect Mrs. C B Carroll as a director For For Issuer To re-elect Mr. G David as a director For For Issuer To re-elect Mr. I E L Davis as a director For For Issuer To re-elect Professor Dame Ann Dowling as a director For For Issuer To re-elect Mr. B R Nelson as a director For For Issuer To re-elect Mr. F P Nhleko as a director For For Issuer To re-elect Mr. A B Shilston as a director For For Issuer To re-elect Mr. C-H Svanberg as a director For For Issuer To reappoint Ernst & Young LLP as auditors to authorize the directors to fix their remuneration For For Issuer To approve the renewal of the Executive Directors' Incentive Plan For For Issuer To determine the limit for the aggregate remuneration of the non-executive directors For For Issuer To give limited authority to allot shares up to a specified amount For For Issuer Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights For For Issuer Special resolution: to give limited authority for the purchase of its own shares by the company For For Issuer Special resolution: to authorize the calling of general meetings (excluding annual general meetings) by notice of at least 14 clear days For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Noble Energy, Inc. 4/22/2014 NBL Election of Director: Jeffrey L. Berenson For For Issuer Election of Director: Michael A. Cawley For For Issuer Election of Director:Edward F. Cox For For Issuer Election of Director:Charles D. Davidson For For Issuer Election of Director: Thomas J. Edelman For For Issuer Election of Director: Eric P. Grubman For For Issuer Election of Director: Kirby L. Hedrick For For Issuer Election of Director: Scott D. Urban For For Issuer Election of Director: William T. van Kleef For For Issuer Election of Director: Molly K. Williamson For For Issuer To ratify the appointment of KPMG LLP as the company's independent auditor For For Issuer To approve, in a non-binding advisory vote, the compensation of the company's named executive officers For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/24/2014 MMP Election of the following nominees: 1. James C. Kempner 2. Michael N. Mears 3. James R. Montague For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Suncor Energy Inc. 4/29/2014 SU Election of Directors: 1. Mel E. Benson 2. Dominic D'Alessandro 3. W. Douglas Ford 4. John D. Gass 5. Paul Haseldonckx 6. John R. Huff 7. Jacques Lamarre 8. Maureen McCaw 9. Michael W. O'Brien 10. James W. Simpson 11. Eira M. Thomas 12. Steven W. Williams 13. Michael M. Wilson For For Issuer Re-appointment of PricewaterhouseCoopers LLP as auditor of Suncor Energy Inc. for the ensuing year and authorize the directors to fix their remuneration as such For For Issuer To accept the approach to executive compensation disclosed in the accompanying management proxy circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/30/2014 26884L109 EQT Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Approval of the company's 2014 Long-Term Incentive plan For For Issuer Approval of the material terms of performance goals for purposes of Internal Revenue Code Section 162(m) For For Issuer Ratification of Ernst & Young LLP as the company's independent registered public accountant For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Oil Corp 4/30/2014 MRO Election of Director: Gregory H. Boyce For For Issuer Election of Director: Pierre Brondeau For For Issuer Election of Director: Linda Z. Cook For For Issuer Election of Director: Chadwick C. Deaton For For Issuer Election of Director: Shirley Ann Jackson For For Issuer Election of Director: Philip Lader For For Issuer Election of Director: Michael E.J. Phelps For For Issuer Election of Director: Dennis H. Reilley For For Issuer Election of Director: Lee M. Tillman For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent auditor for 2014 For For Issuer Board proposal for a non-binding advisory vote to approve named executive officer compensation For For Issuer Shareholder proposal seeking a report regarding the company's lobbying activities, policies and procedures Against For Shareholder Shareholder proposal seeking a report regarding the company's methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cenovus Energy Inc. 4/30/2014 15135U109 CVE Election of Directors: 1. Ralph S. Cunningham 2. Patrick D. Daniel 3. Ian W. Delaney 4. Brian C. Ferguson 5. Michael A. Grandin 6. Valerie A. A. Nielsen 7. Charles M. Rampacek 8. Colin Taylor 9. Wayne G. Thomson For For Issuer Appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the corporation For For Issuer Acceptance of the corporation's approach to executive compensation as described in the management proxy circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cabot Oil & Gas Corporation 5/1/2014 COG Election of Director: Dan O. Dinges For For Issuer Election of Director: James R. Gibbs For For Issuer Election of Director: Robert L. Keiser For For Issuer Election of Director: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the company for its 2014 fiscal year For For Issuer To approve, by non-binding advisory vote, the compensation of the company's named executive officers For For Issuer To approve an amendment to the company's Certificate of Incorporation to increase the number of authorized shares of Common Stock of the Company For For Issuer To approve the Cabot Oil & Gas Corporation 2014 Incentive Plan For For Issuer To consider a shareholder proposal to provide a report on the company's political contributions. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 5/1/2014 26875P101 EOG Election of Director: Janet F. Clark For For Issuer Election of Director: Charles R. Crisp For For Issuer Election of Director: James C. Day For For Issuer Election of Director: Mark G. Papa For For Issuer Election of Director: H. Leighton Steward For For Issuer Election of Director: Donald F. Textor For For Issuer Election of Director: William R. Thomas For For Issuer Election of Director: Frank G. Wisner For For Issuer To ratify the appointment by the audit committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the company for the year ending December 31, 2014 For For Issuer To approve, by non-binding vote, the compensation of the company's named executive officers For For Issuer Stockholder proposal concerning quantitative risk management reporting for hydraulic fracturing operations, if properly presented Against For Shareholder Stockholder proposal concerning a methane emissions report, if properly presented Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Occidental Petroleum Corporation 5/2/2014 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: Edward P. Djerejian For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer One-Year Waiver of Director Age Restriction for Edward P. Djerejian, an Independent Director For For Issuer Advisory vote approving executive compensation For For Issuer Ability of stockholders to act by written consent For For Issuer Separation of the Roles of the Chairman of the Board and the Chief Executive Officer For For Issuer Ratification of Independent Auditors For For Issuer Executives to Retain Significant Stock Against For Shareholder Review Lobbying at Federal, State, Local levels Against For Shareholder Quantitative Risk Management Reporting for Hydraulic Fracturing Operations Against For Shareholder Fugitive Methane Emissions and Flaring Report Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Whiting Petroleum Corporation 5/6/2014 WLL Election of Directors: 1. D. Sherwin Artus 2. Philip E. Doty For For Issuer Approval of Advisory Resolution on Compensation of Named Executive Officers For For Issuer Ratification of appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Hess Corporation 5/7/2014 42809H107 HES Election of Director: T. J. Checki For For Issuer Election of Director: E. E. Holiday For For Issuer Election of Director: J. H. Mullin For For Issuer Election of Director: J. H. Quigley For For Issuer Election of Director: R. N. Wilson For For Issuer Advisory approval of the compensation of the company's named executive officers. For For Issuer Ratification of the selection of Ernst & Young LLP as independent auditors for fiscal year ending December 31, 2014 For For Issuer Elimination of 80% supermajority voting requirement in the company's restated certificate of incorporation and by-laws For For Issuer Elimination of two-thirds supermajority voting requirement in the company's restated certificate of incorporation For For Issuer Elimination of provision in the company's restated certificate of incorporation concerning $3.50 cumulative convertible preferred stock For For Issuer Stockholder proposal recommending a report regarding carbon asset risk Against For Shareholder Company Name Meeting Date ISIN Ticker Proposal Vote For/Against Management Proposal Source ARC Resources LTD 5/8/2014 CA00208D4084 ARX CA Election of Director: John P. Dielwart For For Issuer Election of Director: Fred J. Dyment For For Issuer Election of Director: Timothy J. Hearn For For Issuer Election of Director: James C. Houck For For Issuer Election of Director: Harold N. Kvisle For For Issuer Election of Director: Kathleen M. O'Neill For For Issuer Election of Director: Herbert C. Pinder, Jr. For For Issuer Election of Director: William G. Sembo For For Issuer Election of Director: Myron M. Stadnyk For For Issuer Election of Director: Mac H. Van Wielingen For For Issuer To appoint Deloitte LLP, chartered accountants, as auditors to hold office until the close of the next annual meeting of the corporation, at such remuneration as may be determined by the board of directors of the corporation For For Issuer A resolution to approve the corporation's advisory vote on executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enerplus Corporation 5/9/2014 ERF Election of Directors: 1. David H. Barr 2. Michael R. Culbert 3. Edwin V. Dodge 4. Ian C. Dundas 5. Hilary A. Foulkes 6. James B. Fraser 7. Robert B. Hodgins 8. Susan M. MacKenzie 9. Douglas R. Martin 10. Donald J. Nelson 11. Elliott Pew 12. Glen D. Roane 13. Sheldon B. Steeves For For Issuer To appoint Deloitte LLP, independent registered chartered accountants, as auditors of the corporation. For For Issuer To consider and, if thought advisable, approve an ordinary resolution, the text of which is set out in the information circular and proxy statement of the corporation dated April 2, 2014, to approve a share award incentive plan of the corporation For For Issuer To consider and, if thought advisable, approve an ordinary resolution to confirm amendments to the corporation's by-laws to include an "advance notice" provision. For For Issuer To vote, on an advisory, non-binding basis, on an ordinary resolution to accept the corporation's approach to executive compensation. For For Issuer Company Name Meeting Date ISIN Ticker Proposal Vote For/Against Management Proposal Source Crescent Point Energy Corp COM 5/9/2014 CA22576C1014 CPG CA To fix the number of directors of the corporation for the ensuing year at eight For For Issuer Election of director: Rene Amirault For For Issuer Election of director: Peter Bannister For For Issuer Election of director: Kenney F. Cugnet For For Issuer Election of director: D. Hugh Gillard For For Issuer Election of director: Robert F. Heinemann For For Issuer Election of director: Gerald A. Romanzin For For Issuer Election of director: Scott Saxberg For For Issuer Election of director: Gregory G. Turnbull For For Issuer To consider, and if thought advisable, to pass, with or without variation, a resolution to approve an amendment to the corporation's restricted share bonus plan, the full text of which is set forth in the Information Circular For For Issuer To consider, and if thought advisable, to pass, with or without variation, a resolution authorizing certain amendments to the corporation’s articles of incorporation to implement a share dividend program, the full text of which is set forth in the Information Circular For For Issuer On the appointment of PricewaterhouseCoopers LLP, chartered accountants, as auditors of the corporation and authorize the board of directors of the corporation to fix their remuneration as such For For Issuer To consider, and if thought advisable, to pass with or without variation, an advisory resolution to accept the corporation's approach to executive compensation, the full text of which is set forth in the Information Circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/13/2014 APC Election of Director: Anthony R. Chase For For Issuer Election of Director: Kevin P. Chilton For For Issuer Election of Director: H. Paulett Eberhart For For Issuer Election of Director: Peter J. Fluor For For Issuer Election of Director: Richard L. George For For Issuer Election of Director: Charles W. Goodyear For For Issuer Election of Director: John R. Gordon For For Issuer Election of Director: Eric D. Mullins For For Issuer Election of Director: R.A. Walker For For Issuer Ratification of appointment of KPMG LLP as independent auditor For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Stockholder proposal - Report on political contributions Against For Shareholder Stockholder proposal - Report on climate change risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ConocoPhillips 5/13/2014 20825C104 COP Election of Director: Richard L. Armitage For For Issuer Election of Director: Richard H. Auchinleck For For Issuer Election of Director: Charles E. Bunch For For Issuer Election of Director: James E. Copeland, Jr. For For Issuer Election of Director: Jody L. Freeman For For Issuer Election of Director: Gay Huey Evans For For Issuer Election of Director: Ryan M. Lance For For Issuer Election of Director: Robert A. Niblock For For Issuer Election of Director: Harald J. Norvik For For Issuer Election of Director: William E. Wade, Jr. For For Issuer Ratify appointment of Ernst & Young LLP as ConocoPhillips' independent registered public accounting firm for 2014 For For Issuer Advisory Approval of Executive Compensation For For Issuer Approval of 2014 Omnibus Stock and Performance Incentive Plan of ConocoPhillips For For Issuer Report on Lobbying Expenditures Against For Shareholder Greenhouse Gas Reduction Targets Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Legacy Reserves LP 5/15/2014 LGCY Election of the following nominees: 1. Cary D. Brown 2. Kyle A. McGraw 3. Dale A. Drown 4. G. Larry Lawrence 5. William D. Sullivan 6. William R. Granberry 7. Kyle D. Vann For For Issuer Advisory resolution approving executive compensation For For Issuer Ratification of the appointment of BDO USA, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ApacheCorporation 5/15/2014 APA Election of Director: G. Steven Farris For For Issuer Election of Director: A.D. Frazier, Jr. For For Issuer Election of Director: Amy H. Nelson For For Issuer Ratification of Ernst & Young LLP as Apache's Independent Auditors For For Issuer Advisory vote to approve the compensation of Apache's named executive officers For For Issuer Approval of amendment to Apache's Restated Certificate of Incorporation to eliminate Apache's classified Board of Directors For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Carrizo Oil & Gas, Inc. 5/15/2014 CRZO Election of the following nominees: 1. S.P. Johnson IV 2. Steven A. Webster 3. Thomas L. Carter, Jr. 4. Robert F. Fulton 5. F. Gardner Parker 6. Roger A. Ramsey 7. Frank A. Wojtek For For Issuer To approve, on a non-binding advisory basis, the compensation of the company's named executive officers For For Issuer To approve the amendment and restatement of the incentive plan of Carrizo Oil & Gas, Inc. to authorize 3,577,500 additional shares for issuance, to affirm as modified the material terms of the performance goals and to make other changes to the incentive plan For For Issuer To ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Range Resources Corporation 5/20/2014 75281A109 RRC Election of Director: Anthony V. Dub For For Issuer Election of Director: V. Richard Eales For For Issuer Election of Director: Allen Finkelson For For Issuer Election of Director: James M. Funk For For Issuer Election of Director: Jonathan S. Linker For For Issuer Election of Director: Mary Ralph Lowe For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: John H. Pinkerton For For Issuer Election of Director: Jeffrey L. Ventura For For Issuer A proposal to approve the compensation philosophy, policies, and procedures described in the Compensation Discussion and Analysis For For Issuer To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2014 For For Issuer Stockholder proposal - A proposal requesting a report regarding fugitive methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Royal Dutch Shell PLC 5/20/2014 RDS/A Receipt of Annual Report & Accounts For For Issuer Approval of Directors' Remuneration Policy For For Issuer Approval of Directors' Remuneration Report For For Issuer Appointment of Euleen Goh as a Director of the Company For For Issuer Appointment of Particia A. Woertz as a Director of the Company For For Issuer Re-appointment of Director: Ben van Beurden For For Issuer Re-appointment of Director: Guy Elliott For For Issuer Re-appointment of Director: Simon Henry For For Issuer Re-appointment of Director: Charles O. Holliday For For Issuer Re-appointment of Director: Gerard Kleisterlee For For Issuer Re-appointment of Director: Jorma Ollila For For Issuer Re-appointment of Director: Sir Nigel Sheinwald For For Issuer Re-appointment of Director: Linda G. Stuntz For For Issuer Re-appointment of Director: Hans Wijers For For Issuer Re-appointment of Director: Gerrit Zalm For For Issuer Re-appointment of Auditors For For Issuer Remuneration of Auditors For For Issuer Authority to allot shares For For Issuer Disapplication of pre-emption rights For For Issuer Authority to purchase own shares For For Issuer Approval of Long-Term Incentive Plan For For Issuer Approval of Deferred Bonus Plan For For Issuer Approval of Restricted Share Plan For For Issuer Authority for certain donations and expenditures For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Antero Resources Corporation 5/21/2014 03674X106 AR Election of the following nominees: 1. Paul M. Rady 2. Glen C. Warren, Jr. 3. James R. Levy For For Issuer To ratify the appointment of KPMG LLP as Antero Resources Corporation's independent registered public accounting firm for the year ending December 31, 2014 For For Issuer To approve the material terms of the performance goals under the Antero Resources Corporation Long-Term Incentive Plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Continental Resources, Inc. 5/23/2014 CLR Election of the following nominees: 1. David L. Boren 2. William B. Berry For For Issuer Approval, by a non-binding vote, of the compensation of the named executive officers For For Issuer Ratification of selection of Grant Thornton LLP as independent registered public accounting firm For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Chevron Corporation 5/28/2014 CVX Election of Director: L. F. Deily For For Issuer Election of Director: R. E. Denham For For Issuer Election of Director: A. P. Gast For For Issuer Election of Director: E. Hernandez, Jr. For For Issuer Election of Director: J. M. Huntsman, Jr. For For Issuer Election of Director: G. L. Kirkland For For Issuer Election of Director: C. W.Moorman For For Issuer Election of Director: K. W. Sharer For For Issuer Election of Director: J. G. Stumpf For For Issuer Election of Director: R. D. Sugar For For Issuer Election of Director: C. Ware For For Issuer Election of Director: J. S. Watson For For Issuer Ratification of appointment of independent registered public accounting firm For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Charitable contributions disclosure Against For Shareholder Lobbying disclosure Against For Shareholder Shale energy operations Against For Shareholder Independent Chairman Against For Shareholder Independent Director with environmental expertise Against For Shareholder Country Selection Guidelines Against For Shareholder Special Meetings Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Natural Resources 5/28/2014 PXD Election of Director: Timothy L. Dove For For Issuer Company Election of Director: Stacy P. Methvin For For Issuer Election of Director: Charles E. Ramsey, Jr. For For Issuer Election of Director: Frank A. Risch For For Issuer Election of Director: Edison C. Buchanan For For Issuer Election of Director: Larry R. Grillot For For Issuer Election of Director: J. Kenneth Thompson For For Issuer Election of Director: Jim A. Watson For For Issuer Ratification of selection of independent registered public accounting firm For For Issuer Advisory vote to approve executive officer compensation For For Issuer Reapproval of the section 162(m) material terms under the 2006 Long-Term Incentive Plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/3/2014 BPL Election of the following nominees: 1. Forrest E. Wylie 2. Barbara J. Duganier 3. Joseph A. Lasala, Jr. 4. Martin A. White For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2014 For For Issuer The approval, in an advisory vote, of the compensation of Buckeye's named executive officers as described in the proxy statement pursuant to Item 402 of regulation S-K For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Concho Resources Inc 6/5/2014 20605P101 CXO Election of the following nominees: 1. Timothy A. Leach 2. William H. Easter III 3. John P. Surma For For Issuer To ratify the selection of Grant Thornton LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2014 For For Issuer Advisory vote to approve executive officer compensation ("Say-on-Pay") For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Vanguard Natural Resources, LLC 6/5/2014 92205F106 VNR Election of the following nominees: 1. W. Richard Anderson 2. Bruce W. McCullough 3. Richard A. Robert 4. Loren Singletary 5. Scott W. Smith For For Issuer Advisory vote to approve executive compensation For For Issuer To ratify the appointment of BDO USA, LLP as the company's independent registered public accounting firm for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Chesapeake Energy Corporation 6/13/2014 CHK Election of Director: Vincent J. Intrieri For For Issuer Election of Director: Robert D. Lawler For For Issuer Election of Director: John J. Lipinski For For Issuer Election of Director: Frederic M. Poses For For Issuer Election of Director: Archie W. Dunham For For Issuer Election of Director: R. Brad Martin For For Issuer Election of Director: Louis A. Raspino For For Issuer Election of Director: Merrill A. "Pete" Miller, Jr. For For Issuer Election of Director: Thomas L. Ryan For For Issuer To approve an amendment tothe company's Certificate of Incorporation to declassify the Board of Directors For For Issuer To approve an amendment tothe company's Certificate of Incorporation to increase the maximum number of Directors that may constitute the Board For For Issuer To approve an amendment to the company's Bylaws to implement proxy access For For Issuer To approve an amendment to the company's Certificate of Incorporation to eliminate supermajority voting requirements For For Issuer An advisory vote to approve the company's named executive officer compensation For For Issuer To adopt a new Long Term Incentive Plan For For Issuer To ratify the appointment of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Breitburn Energy Partners L.P. 6/19/2014 BBEP Election of Class III Directors: 1. Randall H. Breitenbach 2. David B. Kilpatrick For For Issuer Advisory (non-binding) proposal to approve the compensation of the named executive officers of BreitBurn GP, LLC For For Issuer Ratification of the appointment of PricewaterhouseCoopers, LLP as the Independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INDEPENDENCE FUND, INC. Date: August 27, 2014 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
